Citation Nr: 0905422	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to August 
1955, and had additional periods of service in the Air Force 
Reserves.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
residuals of a left shoulder injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
Veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Here, the Veteran contends that he injured his left shoulder 
during the winter of 1953.  He states that the bulldozer he 
had been operating tipped over, causing him to strike the 
side of the bulldozer.  Although service treatment records 
contain no entries regarding this event, the Veteran's 
account of his injury is supported by two buddy statements.  
See June 2008 M.S. Statement; June 2008 J.M. Statement.  
Competent lay statements of record suggest that the veteran 
sustained a left shoulder injury during service.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his or her 
personal knowledge).

VA treatment records indicate that the Veteran reported left 
shoulder pain during a November 2004 visit.  The Veteran 
stated at the time that he believed the pain to be related to 
an injury he sustained during service.  Private treatment 
records indicate that the Veteran again reported left 
shoulder discomfort during a November 2005 visit.  The left 
shoulder was positive for a Spurling's test and shoulder 
depression test.  A November 2006 annual VA visit also noted 
left shoulder pain and limited range of motion.  A December 
2006 x-ray of the Veteran's left shoulder showed that he had 
a well-preserved glenohumeral joint.  He also had a spur off 
the distal clavicle and off the medial aspect of the 
acromion, which narrowed the subacromial space.  Private 
treatment records from May 2008 show that the Veteran 
reported having left shoulder problems since sustaining his 
1953 injury.  In a May 2008 statement, P.R., M.D. opined that 
by history a big part of the Veteran's current problem with 
the left shoulder was related to the 1953 injury.

In light of the "low threshold" as announced in McLendon, 
the Board finds that remand for a VA examination is required.  
See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the extent and etiology of any 
residuals of the Veteran's left shoulder 
injury.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should identify 
any current left shoulder diagnosis.  The 
examiner must provide an opinion, in light 
of the examination findings and the 
service and post-service medical evidence 
of record, to specifically include the 
competent assertions of an in-service left 
shoulder injury, whether it is at least as 
likely as not that any current left 
shoulder diagnosis was caused by the 
veteran's military service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed or otherwise 
recorded in a legible manner.

2. The addendum report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



